Citation Nr: 1531052	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for mantel cell lymphoma.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a bilateral foot disorder.

7.  Entitlement to service connection for a bilateral ankle disorder.

8.  Entitlement to service connection for cardiovascular disease.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for cataracts.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from May 1957 to May 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims were subsequently transferred to the RO in Wichita, Kansas.

In his substantive appeal, the Veteran requested a hearing with a Veterans Law Judge.  However, in March 2015, the Veteran indicated that he no longer desired such a hearing and the request is considered to have been withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for mantel cell carcinoma, cardiovascular disease, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA disability compensation purposes.

2.  Tinnitus was not manifested during service or within one year of separation.  Tinnitus is not attributable to service.

3.  A bilateral shoulder disorder was not manifest during service and is not attributable to service.

4.  A bilateral knee disorder was not manifest during service and is not attributable to service.

5.  A bilateral foot disorder was not manifest during service and is not attributable to service.

6.  A bilateral ankle disorder was not manifest during service and is not attributable to service.

7.  Cataracts were not manifest during service and are not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Tinnitus was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  A bilateral shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  A bilateral knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  A bilateral foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  A bilateral ankle  disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  Cataracts were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in July 2010 and August 2012, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded a VA examination responsive to the claims for service connection of bilateral hearing loss and tinnitus.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issues on appeal.  

No examinations or nexus opinions are required regarding the claims for service connection of bilateral shoulder, knee, foot, and ankle disorders, as well as for the claim of service connection for cataracts, as the weight of the evidence demonstrates no related injury, disease, or event during service, and no current diagnosed disorder; therefore, no examination or nexus opinion is required, and any opinion would be speculative.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board acknowledges that Veteran's complete service personnel and treatment records are unavailable, and when a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic disease of the nervous system, and arthritis are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Bilateral Hearing Loss Disability and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran does not assert that he was in combat, nor are available service personnel records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nonetheless, the Board finds that he had in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

The Board finds that the weight of the evidence reflects that the Veteran does not have hearing loss disability and tinnitus that were caused or aggravated by his service.  The Veteran is competent to report symptoms of bilateral hearing loss and tinnitus, as well as whether he has received such diagnoses, including when he was first treated or diagnosed.  No diagnoses of bilateral hearing loss were reported, however.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   Moreover, his statements, even if accepted as credible, do not establish the presence of bilateral hearing loss disability, nor do these statements establish a nexus between his tinnitus and his period of service.  

To the extent that the Veteran links his bilateral hearing loss and tinnitus to an event or illness, including noise exposure, during his service, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  In this regard, the Board points out that the available medical evidence of record does not reflect any related complaints in the years since service; the Veteran has made no assertions of tinnitus or bilateral hearing loss symptomatology related to his service except as it relates to his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  

In this regard, the Board observes that the post-service medical evidence reflects that the Veteran does not have hearing loss disability of either ear for VA disability benefits purposes, at any time.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Board acknowledges that the Veteran may have had noise exposure during service and that he asserts this noise exposure caused his bilateral hearing loss.   Nonetheless, the Board notes that, despite the Veteran's complaints, there is simply nothing to show that the Veteran has auditory thresholds of 26 decibels or greater in at least three frequencies for either ear, or auditory threshold in excess of 40 decibels in either ear at any time, including at the September 2012 VA examination.  Clearly the Veteran is competent to report a decrease in hearing acuity.  However, there is no competent evidence of hearing loss disability since service.  See, 38 C.F.R. § 3.385..

Moreover, the September 2012 VA examination report clearly concluded that the Veteran's tinnitus was less likely than not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

For the foregoing reasons, the preponderance of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  

Bilateral Shoulder, Knee, Feet, and Ankle Disorders, Cataracts

The Veteran claims that he has bilateral shoulder, knee, foot, and ankle disorders related to his active service.  He also claims that he has cataracts, which he asserts are related to his active service.

The Board acknowledges that the Veteran's service treatment records are not available.  However, the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to any bilateral shoulder, knee, foot, and ankle disorders in the years since service; there is also no medical evidence of treatment, complaints, or diagnoses for cataracts.  In the absence of disability, there can be no valid claim.  See Brammer, supra.

Moreover, the Board notes that the Veteran has provided post-service medical records, but no relevant pathology was reported; other than complaints of tingling of the hands and feet related to chemotherapy treatment, the Veteran denied having any musculoskeletal complaints.  There is also no indication of any vision problems, including cataracts, in these medical records.  His silence as to pathology of the shoulders, knees, feet, ankles, and eyes, when otherwise reporting a complete medical history, constitutes negative evidence.  Forshey v. Principi, 284 F.3d 1335 (2002).  More specifically, an August 2010 private medical document established that the eyes and musculoskeletal system were negative for pathology.  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Veteran is competent to report that he experiences pain in his shoulders, knees, feet, and ankles, and that he experiences changes in his vision.  The Veteran is also is competent to report whether he has received diagnoses, including when he was first treated or diagnosed.  No such diagnoses were confirmed by the record, however.  See Kahana, supra.   

Here, the Veteran's statements must be balanced against the other evidence of record, which does not show current bilateral shoulder, knee, foot, and ankle disorders; the evidence of record also fails to show cataracts.  In addition, the evidence of record fails to show that any claimed disorder, including cataracts, are related to service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  

To the extent that there are lay statements asserting that the Veteran has bilateral shoulder, knee, foot, and ankle disorders, as well as cataracts, related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any shoulder, knee, foot, ankle, or eye pathology, disease, or residuals of injury.  Moreover, nothing suggests a relationship between his service and the claimed bilateral shoulder, knee, foot, and ankle disorders or his cataracts.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  We again note that when seen in August 2010, the pertinent systems were negative for pathology and that examination disclosed that there was normal range of motion during a musculoskeletal evaluation.  The conjunctivae were normal and that the pupils were equal, round and reactive to light.  Nothing suggests eye or orthopedic disability. 

The Board is aware of an allegation of cataracts due to being around a radar facility (radiation).  However, private medical evidence dated in August 2010 established that the eyes were negative for pathology.  In the absence of evidence of current disability or a radiation related disability, further development for radiation exposure is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of bilateral shoulder, knee, foot, and ankle disorders, as well as the claim for service connection of cataracts.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral shoulder disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for cataracts is denied.
REMAND

The Veteran asserts that his mantel cell lymphoma, cardiovascular disease, and hypertension are related to his active service, including possible ionizing radiation exposure while working as a radar repairman in service.  The Board observes that a September 2012 memorandum from the Air Force Medical Support Agency states that the USAF Master Radiation Exposure Registry does not include all veterans, and as such, the Veteran's specific amount exposure of radiation, if any, cannot be determined.  The memorandum states that there is some possible ionizing radiation exposure from radar systems and that a meta-analysis of all Air Force dosimetric readings, including radar operators, maintenance technicians, and administrative personnel, indicates that only 5% of such radar personnel had any measurable exposure.  Given that the Veteran's complete service treatment and personnel records are unavailable, the VA's duty to assist is heightened.  Milostan, supra.   There is evidence of record indicating that the Veteran has been diagnosed with mantel cell lymphoma, cardiovascular disease (including coronary artery disease, unstable angina, ischemic cardiomyopathy, and atrial fibrillation), and hypertension.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of mantel cell lymphoma, cardiovascular disease, and hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any cardiovascular disease and hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current cardiovascular disease and/or hypertension is related to service, including any possible ionizing radiation exposure due to the Veteran's in-service work as a radar repairman.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any mantel cell lymphoma, or residuals thereof, which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current mantel cell lymphoma, or residuals thereof, is related to service, including any possible ionizing radiation exposure due to the Veteran's in-service work as a radar repairman.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

4.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


